Case 1:19-cv-00007-CBA-VMS Document 77 Filed 03/25/19 Page 1 of 1 PageID #: 7102




 Writer’s email: David@iLawco.com




                                                              March 25, 2019


 By Email Only
 Gary M. Osen, Esq.
 Osen LLC
 1441 Broadway, Suite 6022
 New York, NY 10018
 Email: gosen@osenlaw.com


                Bartlett, et al. v. Société Générale de Banque au Liban S.A.L., et al.
                                    E.D.N.Y. Case No. 1:19-cv-00007

 Dear Mr. Osen:

        We represent proposed intervenor Mr. Achraf Safieddine, an interested non-party in the
 above-captioned action. Pursuant to Judge Amon’s individual practices, and the Court’s minute
 entry dated March 11, 2019, enclosed please find the following documents related to Mr.
 Safieddine’s Motion for Limited Intervention and to Strike:

         1. Notice of Motion;
         2. Declaration of Achraf Saffiedine dated March 25, 2019 (with Exhibits A-E); and
         3. Memorandum of Law in Support


                                                      Regards,


                                                      /s/ David D. Lin
                                                      David D. Lin

 cc: Honorable Carol Bagley Amon (via ECF without enclosures)
